Name: 91/458/EEC: Commission Decision of 6 august 1991 authorizing the federal republic of Germany and the united kingdom to permit temporarily the marketing of forestry seed not satisfying the requirements of council directive 71/161/EEC (Only the German and English texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  marketing
 Date Published: 1991-08-31

 Avis juridique important|31991D045891/458/EEC: Commission Decision of 6 august 1991 authorizing the federal republic of Germany and the united kingdom to permit temporarily the marketing of forestry seed not satisfying the requirements of council directive 71/161/EEC (Only the German and English texts are authentic) Official Journal L 243 , 31/08/1991 P. 0083 - 0084COMMISSION DECISION of 6 August 1991 authorizing the Federal Republic of Germany and the United Kingdom to permit temporarily the marketing of forestry seed not satisfying the requirements of Council Directive 71/161/EEC (Only the English and German texts are authentic) (91/458/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community (1), as last amended by Directive 90/654/EEC (2), and in particular Article 15 thereof, Having regard to the requests submitted by the Federal Republic of Germany and the United Kingdom, Whereas in the Federal Republic of Germany and in the United Kingdom the production of seed of Quercus pedunculata and Quercus sessiliflora satisfying the requirements laid down in Directive 71/161/EEC was insufficient in 1990 and is not adequate to supply these countries' needs; Whereas it has not been possible to cover those needs satisfactorily at this stage by the use of seed from other Member States, or even from non-member countries, satisfying all the requirements laid down in the said Directive; Whereas the Federal Republic of Germany and the United Kingdom should therefore be authorized to permit, for a limited period, the marketing of seed of the abovementioned species subject to less stringent requirements; Whereas Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (3), as last amended by Directive 90/654/EEC, provides that reproductive material may be marketed only if it is accompanied by a document bearing certain details of the reproductive material in question; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is hereby authorized to permit the marketing on its territory of a maximum of 25 000 kilograms of seed of Quercus pedunculata Ehrh. and 20 000 kilograms of seed of Quercus sessiliflora Sal. which does not satisfy the requirements relating to specific purity in Annex I to Directive 71/161/EEC, provided that the following requirement is satisfies: the document required pursuant to Article 9 of Directive 66/404/EEC shall state: Seed not satisfying the standards in respect of specific purity'. Article 2 The United Kingdom is hereby authorized to permit the marketing on its territory of a maximum of 10 000 kilograms of seed of Quercus pedunculata Ehrh. and 10 000 kilograms of seed of Quercus sessiliflora Sal. which does not satisfy the requirements relating to specific purity in Annex I to Directive 71/161/EEC, provided that the following requirement is satisfied: the document required under Article 9 of Directive 66/404/EEC shall state: seed not satisfying the standards in respect of specific purity'. Article 3 The Federal Republic of Germany and the United Kingdom shall notify the Commission before 1 January 1993 of the quantities of seed marketed on their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 The authorizations provided for in Articles 1 and 2, in so far as it concerns the first marketing, shall expire on 30 November 1992 and, in so far as it does not concern the first marketing, shall expire on 31 December 1994. Article 5 This Decision is addressed to the Federal Republic of Germany and to the United Kingdom. Done at Brussels, 6 August 1991. For the Commission Ray MAC SHARRY Member of the Commission